DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-7, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUSA (EP 3026682A1) in view of KEELING (US 2013/0249477).
 	Regarding claim 1, BRUSA discloses an inductive charging unit (6, Figs. 5-12) for a vehicle (e.g., 16, Fig. 13), comprising: 
 	a trough-shaped base support with a base surface (e.g., 10, Fig. 5) and side walls (e.g., at ‘D’ or at 8 in Fig. 5) that laterally surround the trough-shaped base surface, wherein the base surface and the side walls form a trough (e.g., said trough contains at least a coil 7 as shown in Figures 5 and 6; ¶ 0048, 0056); 
 	a top surface disposed opposite the base surface (e.g., in Fig. 12, there is a top surface shown above coil 7); 
 	a primary coil (7) for inductive coupling with a secondary coil associated with the vehicle (e.g., 6b, Fig. 13), wherein the primary coil is disposed in the trough (see coil 7 in Figure 5; ¶ 0048); and 
 	a filling material disposed in the trough, wherein the filling material holds the primary coil such that the filling material forms a housing for the primary coil (e.g., the filling material comprises at least element 3 that holds the coil 7 and at least partially forms a housing, see Figs. 2, 5, 7, and 11; ¶ 0041-0045) and such that the primary coil is mechanically fixed in the inductive charging unit without a further support structure (it is first noted that the inductive charging unit of the application comprises several components which can be considered “support 
 	BRUSA fails to disclose the filling material is a casting compound made from glass-reinforced plastic (GRP) or made from short-fiber with epoxy resin. However, it is submitted that BRUSA discloses the filling material may comprised similar materials (see ¶ 0041), and it would have been obvious to utilize the claimed casting compound materials. For example, KEELING discloses the filling material is a casting compound made from glass-reinforced plastic (GRP) or made from short-fiber with epoxy resin (¶ 0055, 0065: fiber-reinforced epoxy resin filler). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the filling material as recited in order to provide a device that can withstand the desired amount of deformation (KEELING, ¶ 0065).
 	Regarding claim 2, BRUSA discloses the base support has a convex surface directed from the base surface towards the top surface (e.g., element 12 extends from base surface 10 as shown in Figures 2, 3, and 5).
 	Regarding claim 3, BRUSA discloses the trough-shaped base support has a contact area at an edge of the convex surface and wherein the primary coil and the convex surface are 
 	Regarding claim 4, BRUSA discloses one of the side walls of the trough-shaped base support is formed by the convex surface of the trough-shaped base support (e.g., surface at 8 is convex within the broadest reasonable interpretation).
	Regarding claim 5, BRUSA discloses the one of the side walls of the trough-shaped base support that is formed by the convex surface has an outer side facing away from the trough which is configured as a ramp for the vehicle to drive over (¶ 0003, 0013). 
	Regarding claim 6, BRUSA discloses each upper edge of side walls facing away from the base surface is flush with the top surface (as shown in Figs. 5 and 12, upper edge of 8 is flush with top surface).
 	Regarding claim 7, BRUSA discloses the trough-shaped base support is formed integrally (¶ 0040, 0048, 0055: base plate implied as being integrally formed).
 	Regarding claim 12, BRUSA discloses the filling material forms the top surface of the inductive charging unit (element 3 extends to the top surface of the inductive charging unit as best shown in Figures 11 and 12).
 	Regarding claim 14, BRUSA discloses the top surface has a bulged portion facing away from the base surface (portion between 13 and 8 in Figure 5 can be considered a “bulged portion”).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUSA in view of KEELING as applied to claims 1-7, 12, and 14 above, and further in view of WECHLIN (US 2012/0203410).
Regarding claim 8, BRUSA as modified by KEELING teaches the inductive charging unit as applied to claim 1 but fails to disclose the trough-shaped base support is formed as a deep drawn metal sheet. WECHLIN discloses the trough-shaped base support is formed as a deep drawn metal sheet (claim 9). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the deep drawn metal sheet for the generic material of the base support of BRUSA since a skilled artisan would have to choose a specific material for the base support in order to practice the disclosed circuitry of BRUSA.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUSA in view of KEELING as applied to claims 1-7, 12, and 14 above, and further in view of MILLER (US 2013/0270919).
 	Regarding claim 9, BRUSA as modified by KEELING teaches the inductive charging unit as applied to claim 1 but fails to disclose a ferrite structure disposed in the trough, wherein the ferrite structure includes: an annular body; and a plurality of radial elements extending perpendicular to the annular body, wherein the plurality of radial elements are coupled together via the annular body and are spaced apart from each other. MILLER discloses a ferrite structure disposed in the trough, wherein the ferrite structure includes: an annular body; and a plurality of radial elements extending perpendicular to the annular body, wherein the plurality of radial elements are coupled together via the annular body and are spaced apart from each other (¶ 0099). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the ferrite structure in order to direct the magnetic flux (MILLER, ¶ 0099) and therefore improve the wireless power transfer.
 	Regarding claim 10, BRUSA as modified by KEELING and MILLER teaches the ferrite structure is disposed underneath a top edge of side walls that face away from the base surface .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUSA in view of KEELING as applied to claims 1-7, 12, and 14 above, and further in view of MAIKAWA (US 2017/0033606).
 	Regarding claim 13, BRUSA as modified by KEELING teaches the inductive charging unit as applied to claim 1 but fails to disclose a cover plate as recited. MAIKAWA discloses a cover plate which forms the top surface of the charging unit, wherein the cover plate has an overhang which laterally overhangs the side walls of the trough-shaped base support and wherein the overhang is bent towards the base surface of the trough-shaped base support such that the overhang covers an outer side of side surfaces facing away from the trough (¶ 0093; see Fig. 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the cover plate as recited in order to ensure the interior of the inductive charging unit is adequately protected/shielded.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BRUSA in view of KEELING as applied to claims 1-7, 12, and 14 above, and further in view of ADACHI (US 2017/0248726).
 	Regarding claim 15, BRUSA as modified by KEELING teaches the inductive charging unit as applied to claim 1 but fails to disclose a flexible sensor fabric, wherein a metallic foreign body in a region of a magnetic field of the primary coil is detectable by the flexible sensor fabric. ADACHI discloses a flexible sensor fabric, wherein a metallic foreign body in a region of a magnetic field of the primary coil is detectable by the flexible sensor fabric (¶ 0009, 0044). It .
Response to Arguments
Applicant's arguments filed 8/17/2021 have been fully considered but they are not persuasive.
 	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, secondary reference KEELING discloses a filling material comprised of fiber-reinforced epoxy resin that will withstand more deformation, and therefore one of ordinary skill in the art would have been motivated to modify the filling material of BRUSA with the filling material of KEELING in order to provide the desired amount of deformation. It is submitted that the filling material of KEELING is not being additionally added to the inductive charging unit of BRUSA, but rather the filling material of BRUSA is modified to comprise the casting compound material of KEELING. 
 	In response to arguments that the references do not disclose the amended limitations of “filling material holds the primary coil such that the filling material forms a housing for the primary coil and such that the primary coil is mechanically fixed in the inductive charging unit . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        November 29, 2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 29, 2021